Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-20 are allowable, with Claim 2 previously canceled. 

Response to Arguments
Applicant’s arguments, see page 8, filed 07/08/2022, with respect to Smith et al. (US 5603702) and Chin (US 5510031) allegedly not teaching ‘a first valve member where the entirety of the distal side of the first valve member is planar, the entirety of the distal side extending from an outer edge of the first valve member to a center point of the first valve member’, have been fully considered and are persuasive. The rejection of Claims 1 and 3-15 has been withdrawn. 
Applicant’s arguments, see page 9, filed 07/08/2022, with respect to Smith et al. (US 5603702) and Chin (US 5510031) allegedly not teaching ‘a single piece second valve member’, have been fully considered and are persuasive. The rejection of Claims 16-20 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Smith et al. (US 5603702) in view of Chin (US 5510031), while disclosing a hemostasis valve assembly with a main body portion, a seal cartridge, a low pressure valve assembly, and first and second valve members made of elastomeric material, does not disclose or render obvious, alone or in combination with the other prior art of record, where the first valve member with an entirety of the distal side of the first valve member is planar and wherein the entirety of the distal side extends from an outer edge of the first valve member to a center point of the first valve member, as claimed in Claim 1. Therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 3-9 depend upon Claim 1, and therefore are considered allowable.

Regarding Claim 10, the closest prior art on record, Smith et al. (US 5603702) in view of Chin (US 5510031), while disclosing a hemostasis valve assembly with a main body portion, a seal cartridge, a low pressure valve assembly, and first and second valve members made of elastomeric material, does not disclose or render obvious, alone or in combination with the other prior art of record, the first valve member with an entirety of the distal side of the first valve member being planar and wherein the entirety of the distal side extends from an outer edge of the first valve member to a center point of the first valve member, as claimed in Claim 10. Therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 11-15 depend upon Claim 10, and therefore are considered allowable.

Regarding Claim 16, the closest prior art on record, Smith et al. (US 5603702) in view of Chin (US 5510031), while disclosing a hemostasis valve assembly with a main body portion, a seal cartridge, a low pressure valve assembly, and first and second valve members made of elastomeric material, does not disclose or render obvious, alone or in combination with the other prior art of record, an entirety of the distal side of the first valve member being planar and the second valve member being a single piece, as claimed in Claim 16. Therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 17-20 depend upon Claim 16, and therefore are considered allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nijland et al., (US 2010/0280456): teaches a hemostasis valve assembly with a main body portion, seal cartridge, low pressure valve with first and second valve members which both comprise an elastomeric material, and wherein the first and second valve members each have a proximal side, distal side, and a thickness therebetween.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571) 272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783